office_of_chief_counsel internal_revenue_service memorandum number release date cc pa jblack postf-114942-15 uilc date august to r scott shieldes associate area_counsel large business international from elizabeth girafalco chirich branch chief procedure administration branch subject sec_1359 application this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues sec_1359 states that a qualifying vessel-operator’s application_for non- recognition of gain must be made at such time and manner as the secretary may by regulations prescribe the secretary has not prescribed regulations must the service nonetheless consider a qualifying_vessel operator’s application conclusions the service must consider a qualifying_vessel operator’s application because the regulations contemplated under sec_1359 specify how not whether the statute shall apply background sec_1359 was enacted by section of the american_jobs_creation_act_of_2004 pub_l_no 118_stat_1418 the legislative_history accompanying the american jobs creation act states as follows with regard to sec_1359 generally if an sic qualifying_vessel_operator sells or disposes of a qualifying_vessel in an otherwise taxable transaction at the election of the postf-114942-15 operator no gain is recognized if a replacement qualifying_vessel is acquired during a limited replacement_period except to the extent that the amount_realized upon such sale or disposition exceeds the cost of the replacement qualifying vessels sic generally in the case of the replacement of a qualifying_vessel that results in the nonrecognition of any part of the gain under the rule above the basis of the replacement vessel is the cost of such replacement_property decreased in the amount of gain not recognized h_r conf_rep no at __ reprinted in u s c c a n the legislative_history further states that the purpose of section of the american_jobs_creation_act_of_2004 is to provide american shippers the opportunity to be competitive with their otherwise tax-advantaged foreign competitors h_r rep no i pincite sec_1359 a provides that a qualifying_vessel_operator may elect not to recognize certain gain on an otherwise taxable disposition of a qualifying_vessel if the qualifying_vessel_operator acquires a replacement qualifying_vessel during the period specified in subsection b that time period begins one year before the qualifying_vessel is disposed of and ends years after the close of the first taxable_year in which the gain is realized or subject_to such terms and conditions as may be specified by the secretary on such later date as the secretary may designate on application by the taxpayer sec_1359 subsection b also states that the application shall be made at such time and in such manner as the secretary may by regulations prescribe id to date the secretary has issued no regulations nor any other form of guidance prescribing the time and manner in which a taxpayer shall make the election and has specified no terms and conditions for an application made under sec_1359 you have asked whether when a taxpayer acquires a replacement qualifying_vessel after the period specified in sec_1359 has expired the service must consider the taxpayer’s application made under sec_1359 law and analysi sec_1 the text of sec_1359 is as follows in general -if any qualifying_vessel_operator sells or disposes of any qualifying_vessel in an otherwise taxable transaction at the election of such operator no gain shall be recognized if any replacement qualifying_vessel is acquired during the period specified in subsection b except to the extent that the amount_realized upon such sale or disposition exceeds the cost of the replacement qualifying_vessel in practice when taxpayers acquire replacement qualifying vessels within the period specified in sec_1359 they simply file tax returns on which they do not recognize the gain on the vessels disposed of postf-114942-15 a tax statute is self-executing if the regulations referred to in the statute deal only with how not whether the tax is to be applied 104_fedclaims_1 citing 82_tc_819 see also 108_tc_579 106_tc_216 the absence of regulations is not an acceptable basis for refusing to apply the substantive provisions of a section of the internal_revenue_code int’l multifoods corp t c pincite citing estate of neumann t c pincite 105_tc_71 88_tc_663 aff’d 842_f2d_180 7th cir occidental petroleum corp t c pincite to determine whether a statute is self-executing the tax_court has looked for explicit language supporting such a conclusion has considered legislative_history and has considered whether the statute can be applied without further explication in a regulation 409_fedappx_64 9th cir citing 119_tc_317 aff'd on other grounds 370_f3d_1228 n d c cir although not always explicitly analyzing these factors courts have found statutes to be self-executing where the statutes provided as follows ‘the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this chapter including regulations providing for the application of this chapter in the case of transferors who are non-resident aliens ’ see estate of neumann t c pincite quoting sec_2663 applying the statute in the case of a non-resident alien and holding that the regulations contemplated reflected a ‘how’ characterization ‘the secretary shall prescribe such regulations as may be necessary or appropriate to prevent the avoidance of those provisions of this title dealing with certain tax elements through the use of related_persons ’ see h enters t c pincite quoting sec_7701 applying the provisions to related corporations because nothing in the language of the statute or the legislative_history foreclosed application to related_persons in absence of regulations i f the transportation tax is not collected from the purchaser ‘under regulations prescribed by the secretary ’ the carrier shall pay the tax to the government see temsco helicopters f app’x pincite quoting sec_4263 determining that the language of the statute set a straightforward requirement that was not contradicted by the legislative_history and that there was already a procedure for computing the tax and paying it to the government postf-114942-15 ‘the secretary shall prescribe regulations under which items of tax preference shall be properly adjusted where the tax treatment giving rise to such items will not result in the reduction of the taxpayer's tax under this subtitle for any taxable years ’ see occidental petroleum corp t c pincite quoting sec_58 holding that the failure to promulgate the required regulations can hardly render the new provisions of sec_58 inoperative a tax statute is not self-executing if the language of the statute provides that it shall apply only to the extent provided in regulations prescribed by the secretary see 95_tc_467 discussing the application of sec_465 to activities described in c a in alexander the court noted that the legislative_history which stated that sec_465 shall apply only to the extent provided in regulations prescribed by the treasury supported its interpretation see id pincite n here unlike the statute in alexander sec_1359 does not specify that it will apply only to the extent provided in regulations cf id pincite the contemplated regulations are therefore more accurately characterized as indicating how rather than whether the section applies see estate of neumann t c pincite moreover the legislative_history does not indicate that regulations are intended to be a prerequisite to application of sec_1359 see h_r conf_rep no at __ reprinted in u s c c a n see also h enters t c pincite supporting application of a statute where legislative_history indicated congress did not intend otherwise additionally the language of sec_1359 sets a straightforward requirement a taxpayer may elect not to recognize gain on a qualifying_vessel replaced during the period specified in sec_1359 see temsco helicopters f app’x pincite applying statute absent regulations where statute set straightforward requirement sec_1359 also sets a straightforward requirement the period during which the replacement qualifying_vessel must be acquired shall end years after the close of the first taxable_year in which the gain is realized or under sec_1359 subject_to terms and conditions as the secretary may specify on such later date as the secretary may designate on application by the taxpayer the legislative_history does not differentiate between paragraphs b and b it states only that no gain is recognized if a replacement qualifying_vessel is acquired during a limited replacement_period the language of paragraph b creates a minimum period and the language of paragraph b creates an extended period as the secretary may designate neither the legislative_history nor the language of sec_1359 provides that paragraph b will apply only to the extent provided in regulations cf alexander t c pincite postf-114942-15 by not allowing a taxpayer to apply for an extended time under sec_1359 because the service has not prescribed the time and manner for the application the service would thwart the clear congressional intent-to allow taxpayers to make an election see occidental petroleum corp t c pincite t he failure to promulgate the required regulations can hardly render the new provisions inoperative thus the service should consider a qualifying vessel-operator’s application under sec_1359 even though the service has not prescribed the time and manner for the application this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
